


Exhibit 10.7


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this the
28th day of March, 2014, to be effective as of April 1, 2014 (the “Effective
Date”), by and between ATLANTICUS HOLDINGS CORPORATION, a Georgia corporation
(“Atlanticus”), and JEFFREY A. HOWARD, an individual resident of the State of
Georgia (“Employee”).
W I T N E S S E T H:


WHEREAS, in consideration of Atlanticus’ promotion of Employee to the position
of President to be effective on the Effective Date, Employee has agreed to
devote his full working time to the business efforts of Atlanticus; and


WHEREAS, the parties hereto desire to replace and supersede all prior employment
arrangements between Atlanticus and any of its related affiliates and Employee
in their entirety and set forth herein the terms and conditions of Employee’s
employment as President of Atlanticus;


NOW, THEREFORE, for and in consideration of the Employee’s employment with
Atlanticus and the premises and the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Atlanticus and Employee hereby agree as
follows:
1.0    RELATIONSHIP ESTABLISHED. Upon the terms and subject to the conditions of
this Agreement, Atlanticus hereby employs Employee to serve as the President of
Atlanticus effective on the Effective Date, and, as such, Employee shall perform
the executive level services (the “Services”) for Atlanticus as delegated to him
from time to time by Atlanticus’ Chief Executive Officer (or his designee).
Employee hereby agrees to devote one hundred percent (100%) of his business
time, attention, energy and skill exclusively to performing his obligations and
duties hereunder and to engage in no business activities other than the
performance of his obligations and duties hereunder, except for those specific
activities as the CEO of Atlanticus shall approve in advance in writing.
Employee shall perform his obligations and duties hereunder diligently,
faithfully and to the best of his abilities and, in doing so, shall comply with
applicable Atlanticus policies and procedures. If there is any conflict between
such policies and procedures and this Agreement, this Agreement shall control.
During the “Term” (as defined below) Employee shall not, directly or indirectly,
make any advance, loan, extension of credit or capital contribution to, or
purchase any stocks, bonds or other securities of, or make any investment in,
any individual, partnership, corporation, limited liability company, trust,
trustee, joint stock company, unincorporated organization, joint venture,
association, governmental authority or other entity (each, an “Entity”) other
than Atlanticus that creates a conflict of interest with Atlanticus.
2.0    TERM; TERMINATION.
2.1    TERM OF EMPLOYMENT. The term of Employee’s employment under this
Agreement shall commence on the Effective Date and shall continue indefinitely
on an at will basis, subject to termination at any time by either party on not
less than thirty (30) days prior written notice to the other party, or as
otherwise provided pursuant to Section 2.2 hereof. The period of time Employee
is employed by Atlanticus under this Agreement shall be referred to as the
“Term.”
2.2    TERMINATION OF EMPLOYMENT.
(a)    Employee’s employment shall automatically and immediately terminate upon
the death of Employee.
(b)    Either party may terminate Employee’s employment upon the Complete
Disability of Employee. “Complete Disability,” as used herein, shall mean the
inability of Employee by reason of any physical or mental impairment to perform
fully and effectively, as determined in the reasonable judgment of a competent
physician selected in good faith by Atlanticus, the Services on a full time
basis for an aggregate of ninety (90) days in any period of one hundred and
eighty (180) consecutive days.
(c)    In addition to any other rights or remedies available to Atlanticus,
Atlanticus may, in its sole

1

--------------------------------------------------------------------------------




discretion, terminate Employee’s employment for Cause effective immediately upon
delivery of written notice to Employee. In this Agreement, “Cause” means the
reasonable, good faith determination of a majority of the Board of Directors of
Atlanticus that:
(i) (A) Employee has committed an act constituting fraud, moral turpitude,
deceit or intentional material misrepresentation with respect to Atlanticus or
any client, business partner, customer or supplier of Atlanticus; (B) Employee
has embezzled funds or assets from Atlanticus or any client, business partner,
customer or supplier of Atlanticus; (C) Employee has engaged in willful
misconduct or gross negligence in the performance of the Services; or (D)
Employee has failed to comply with any of the terms of Section 1 or Section 9
hereof;
(ii)    Employee has breached or defaulted in the performance of any other
provision of this Agreement and has not cured such breach or default to
Atlanticus’ reasonable satisfaction within thirty (30) days after receiving
notice thereof (provided that any breach by Employee of any obligation under
Section 9 will be grounds for immediate termination for “Cause” without any
notice or right to cure); or
(iii)    Employee’s conduct is materially detrimental to the reputation of
Atlanticus which Employee has not cured (if such conduct is curable in
Atlanticus’ reasonable opinion) to Atlanticus’ reasonable satisfaction within
ten (10) days after receiving notice thereof.
(a)Atlanticus may, in its sole discretion, terminate Employee’s employment other
than for Cause or Employee’s Complete Disability.
(b)Employee may, in his sole discretion, terminate his employment for any reason
or no reason as set forth above.
(c)The date on which Employee’s employment expires or terminates for any reason
is referred to herein as the “Termination Date.”
3.0    COMPENSATION.
(a)During the Term, Atlanticus shall pay Employee as compensation for the
Services an annual salary as set forth on Exhibit A hereto and incorporated
herein by reference. Such compensation shall be payable in substantially equal
semi-monthly installments or in such other installments or at such other
intervals as may be the policy of Atlanticus from time to time, but no less
frequently than monthly, and shall be subject to such deductions and
withholdings as are required by law or policies of Atlanticus in effect from
time to time. Employee’s salary per annum may from time to time be adjusted as
agreed in writing by both Atlanticus and Employee.
(b)During the Term, Employee shall be eligible for bonus and equity compensation
as determined by the Compensation Committee of the Board of Directors from time
to time. Any bonus payments due hereunder shall be payable to the Employee no
later than two and one-half (2 ½) months after the end of the calendar year in
which Employee becomes vested in such bonus for purposes of Section 409A of the
Internal Revenue Code.
(c)Notwithstanding anything to the contrary herein, if this Agreement is
terminated for any of the reasons set forth in Section 2 hereof, Atlanticus
shall be released of its obligation to pay further compensation or benefits to
Employee as set forth in this Agreement; PROVIDED, HOWEVER, subject to Section
20 hereof, that Employee shall be entitled to receive (i) any salary already
earned under Section 3(a) hereof as set forth therein, and (ii) a portion of any
previously agreed upon bonus (prorated based upon full months worked by
Employee) for any fiscal year in which Employee worked for Atlanticus for at
least six (6) months, in each case within thirty (30) days of the Termination
Date. Employee will not be entitled to any severance or other benefits upon any
termination of his employment hereunder. If this Agreement is terminated
pursuant to Section 2.2(a), (b) or (d), all of Employee’s outstanding equity
awards shall immediately vest.
4.0    VACATION. During the Term of this Agreement, Employee shall be entitled
to such number of weeks of paid vacation in each calendar year of the Term as is
provided in, and in accordance with, Atlanticus’ policies in effect from time to
time for management employees.
5.0    BENEFITS. During the Term of this Agreement, Employee shall be entitled
to participate in executive employee benefit plans generally provided by
Atlanticus to its executives, but only if and to the extent provided from time
to time in such executive benefits plans and for so long as Atlanticus provides
or offers such benefit plans.
6.0    REIMBURSEMENT FOR EXPENSES. Atlanticus shall reimburse Employee for
reasonable out-of-pocket expenses incurred by Employee in connection with the
performance of the Services hereunder for travel; entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
Atlanticus’ reimbursement policy as the same shall be in effect from time to
time. Reimbursement shall be made only against an itemized list of such expenses
submitted to Atlanticus by Employee within thirty (30) days after being
incurred, and, to the extent requested by Atlanticus, receipts and

2

--------------------------------------------------------------------------------




invoices evidencing such expenses. In no event shall any such reimbursement be
made later than thirty (30) days after the period for submitting such itemized
list expires. All reimbursements shall be made within thirty (30) days of
submission of the itemized list and, if requested, receipts and invoices.
7.0    CONFIDENTIALITY.
(a)    PROPRIETARY INFORMATION. Employee acknowledges that as an employee of
Atlanticus, he may from time to time have access to and be provided with trade
secrets (as defined under applicable law), and other confidential, secret and
proprietary information including without limitation, financial statements or
information, technical or nontechnical data, formulae, compilations, programs,
methods, data, financial plans, models, product plans, marketing or sales
strategies, portfolio information, or lists of actual or potential borrowers,
loan program participants, business partners or other customers not generally
available to the public concerning any aspect of the products, services or
businesses of Atlanticus, its affiliates, or its and their officers, directors,
employees, advisers, agents or other personnel (collectively, “Proprietary
Information”). Employee agrees that he will not, directly or indirectly,
disclose, publish, disseminate or use any Proprietary Information except as
authorized herein. Employee may use Proprietary Information to perform the
Services but in doing so will only allow dissemination of Proprietary
Information to any Entity on a strict need-to-know basis (provided such persons
are first informed of the confidential nature of such Proprietary Information
and directed to use or disclose it only as permitted herein). If disclosure of
any Proprietary Information is required by law, a court or agency of the
government, then Employee may make such disclosure after providing Atlanticus
with reasonable notice, to the extent that providing such notice to Atlanticus
is legally permissible, so that Atlanticus may seek protective relief.
(b)    NON-PROPRIETARY INFORMATION. Notwithstanding the provisions of Section
7(a) hereof, the following shall not be considered to be Proprietary
Information: (i) any information that was in the public domain through no fault
or act of Employee prior to the disclosure thereof to Employee; (ii) any
information that comes into the public domain through no fault or act of
Employee; (iii) any information that is disclosed without restriction to
Employee by a third party (which term shall not include any equity holder,
affiliate, or counsel, accountants and other non-employee representatives of
affiliated entities, or of any of their respective equity holders, affiliates or
related persons) having the legal right to make such disclosure; and (iv) any
confidential business information that is not a trade secret on the three (3)
year anniversary of the Termination Date; PROVIDED, HOWEVER, that the limited
duration of the confidentiality obligation with regard to Proprietary
Information not constituting a trade secret shall not operate or be construed as
affording Employee any right or license thereafter to use Proprietary
Information, or as a waiver by Atlanticus of the rights and benefits otherwise
available to Atlanticus under the laws governing the protection and
enforceability of patents, trade secrets and other intellectual property.
(c)    RETURN OF MATERIALS. On or before the Termination Date, or when otherwise
requested by Atlanticus, Employee will deliver promptly to Atlanticus all
Proprietary Information and all other files, customer lists, management reports,
drawings, memoranda, forms, financial data and reports and other materials or
documents and equipment provided to, or obtained or created by Employee in
connection with the Services (including all copies of the foregoing, and
including all notes, records and other materials of or relating to Atlanticus,
its affiliates or their respective business partners or customers) in his
possession or control and shall destroy all other Proprietary Information in his
possession.
8.0    TRANSFER AND ASSIGNMENT TO ATLANTICUS.
(a)To the greatest extent possible, any Work Product will be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. Section 101 ET SEQ., as
amended) and owned exclusively by Atlanticus. In this Agreement, “Work Product”
means work product, property, data, documentation, concepts, plans, inventions,
improvements, processes or information, prepared, discovered, developed or
created by Employee while employed by Atlanticus. Nothing herein shall affect
any right, title and interest Employee has or may have in any Work Product
unrelated to the business of Atlanticus that Employee develops or creates
outside of his employment by Atlanticus on his own personal time. Employee
hereby unconditionally and irrevocably transfers and assigns to Atlanticus all
right, title and interest Employee has or will have, by operation of law or
otherwise, in or to any Work Product, including, without limitation, all
patents, copyrights, trademarks, service marks, trade secrets and other
intellectual property rights. Employee agrees to execute and deliver to
Atlanticus any transfers or other instruments which Atlanticus may deem
necessary or appropriate to vest complete title and ownership of any Work
Product, and all rights therein, exclusively in Atlanticus.
(b)POWER OF ATTORNEY. Employee hereby irrevocably constitutes and appoints
Atlanticus as his agent and attorney-in-fact, with full power of substitution,
in the name, place and stead of Employee, to execute and deliver any and all
assignments or other instruments described in Section 8(a) hereof that Employee
fails or refuses

3

--------------------------------------------------------------------------------




promptly to execute and deliver. The foregoing power and agency are coupled with
an interest and are irrevocable.
9.0    Business Protection Covenants.
9.1    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Business of Atlanticus” means (i) point-of-sale financing to provide
credit to customers for the purchase of goods and services or rental of
merchandise under rent-to-own arrangements, (ii) loan servicing activities
including underwriting, marketing, customer service and collections operations
for third parties, (iii) acquisition and collection of portfolios of credit card
receivables underlying credit card accounts, (iv) origination and marketing of
credit cards, (v) purchase and servicing of loans secured by automobiles, and
(vi) management of portfolios of auto finance receivables and additional lending
products such as floor plan financing and installment lending products.
(b)    “Competing Business” means any person, business or subdivision of a
business which substantially engages in the Business of Atlanticus, or which is
actively planning to engage in the Business of Atlanticus, excluding
subdivisions of a business, if any, which are unrelated to the Business of
Atlanticus.
(c)    “Material Contact” for purposes of the business partner and customer
non-solicitation provision below means contact between Employee and each
business partner or customer or potential business partner or customer of
Atlanticus within twenty-four (24) months prior to Employee’s termination or
resignation:
(i)    With whom or which Employee dealt on behalf of Atlanticus;
(ii)    Whose dealings with Atlanticus were coordinated or supervised by
Employee;
(iii)    About whom Employee obtained Proprietary Information in the ordinary
course of business as a result of Employee’s association with Atlanticus; or
(iv)    Who receives products or services authorized by Atlanticus, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Employee within two (2) years prior to the date of the Employee’s
termination.
(d)    “Material Contact” for purposes of the employee/contractor non-recruit
provision below means contact in person, by telephone, or by paper or electronic
correspondence, in furtherance of the business interests of Atlanticus, and
within the last twenty-four (24) months of Employee’s employment with
Atlanticus.
(e)    “Restricted Period” means the period while Employee is employed by
Atlanticus and for twelve (12) months following the termination for Cause or
resignation of Employee from employment with Atlanticus.
9.2    Non-Recruitment of Atlanticus Employees and Contractors. Employee agrees
that during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of Atlanticus with whom
Employee had Material Contact, to terminate or lessen such employment or
contract with Atlanticus.
9.3    Non-Solicitation of Atlanticus BUSINESS Partners and Customers. Employee
agrees that during the Restricted Period, Employee shall not, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, solicit any actual or prospective business partners or customers of
Atlanticus with whom Employee had Material Contact, for the purpose of selling
any products or services for a Competing Business.
9.4    Acknowledgements. Employee acknowledges and agrees that the provisions of
Sections 7, 8 and 9 of this Agreement (the “Restrictive Covenants”) are
reasonable as to time, scope and territory given Atlanticus’ need to protect its
Proprietary Information and its relationships and goodwill with its business
partners, customers, suppliers, employees and contractors, all of which have
been developed at great time and expense to Atlanticus. Employee represents that
Employee has the skills and abilities to obtain alternative employment that
would not violate these Restrictive Covenants in the event that Employee leaves
employment with Atlanticus, and that these Restrictive Covenants do not pose an
undue hardship on Employee. Employee further acknowledges that Employee’s breach
of any of these Restrictive Covenants would likely cause irreparable injury to
Atlanticus, and therefore entitles Atlanticus to injunctive relief, in addition
to any other remedies available in law or equity.
9.5    Construction and Severability. The laws of the state of Georgia shall
apply to all questions regarding the interpretation, modification, breach or
enforcement of the Restrictive Covenants. The provisions of the Restrictive
Covenants

4

--------------------------------------------------------------------------------




shall be presumed to be enforceable, and any reading causing unenforceability
shall yield to a construction permitting enforcement. In the event that a court
should determine that any provision of the Restrictive Covenants is overbroad or
otherwise unenforceable as written, the parties authorize such court to modify
and enforce such provision to the extent the court deems reasonable. If any
provision of the Restrictive Covenants shall be found by a court to be overbroad
or otherwise unenforceable and not capable of modification, it shall be severed
and the remaining covenants and clauses enforced in accordance with the tenor of
this Agreement.
10.0.    Remedies and Forum. The parties agree that they will not file any
action arising out of or relating in any way to this Agreement other than in the
United States District Court for the Northern District of Georgia or the
Superior Court(s) of Fulton County, Georgia. The parties consent to personal
jurisdiction and venue solely within these forums and waive all possible
objections thereto. The prevailing party shall be entitled to recover its costs
and attorney’s fees from the non-prevailing party in any such proceeding no
later than thirty (30) days following the final settlement or adjudication of
such proceeding. Employee waives any defense to enforcement of the provisions of
this Agreement by injunction or otherwise based on claims Employee has or
alleges to have against Atlanticus.
11.0    INTERPRETATION; SEVERABILITY. All rights and restrictions contained in
this Agreement may be exercised and shall be applicable and binding only to the
extent that they do not violate any applicable laws and are intended to be
limited to the extent necessary so that they will not render this Agreement
illegal, invalid or unenforceable. It is understood and agreed that the
provisions hereof are severable; if such provisions shall be deemed invalid or
unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited to the extent necessary to render it valid
and enforceable, and the unenforceability of any provisions hereof shall not in
any event cause any other provision hereof to be unenforceable. No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.
12.0    RELIEF. In the event of any threatened or actual breach of the
provisions of this Agreement by either party, including, without limitation, the
provisions of Section 9 hereof, the other party shall be entitled to specific
performance and injunctive relief in addition to any other remedies it may have
at law or in equity.
13.0    NONWAIVER. Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term or condition or
of any other term or condition of this Agreement, unless such waiver is
contained in a writing signed by or on behalf of both parties.
14.0    NOTICES. Any notice or other communication required or permitted
hereunder shall be deemed sufficiently given if delivered by hand or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, addressed to the party to be notified as follows:


(a)
If to Atlanticus:    Atlanticus Holdings Corporation

Five Concourse Parkway, Suite 400
Atlanta, GA 30328
Attn: Rohit Kirpalani, General Counsel


With a cc:
Troutman Sanders LLP

Bank of America Plaza
600 Peachtree Street, N.E.
Suite 5200
Atlanta, GA 30308
Attn: Paul Davis Fancher


(b)
If to Employee:    Jeffrey A. Howard





or in each case to such other address as either party may from time to time
designate in writing to the other. Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.
15.0    GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with

5

--------------------------------------------------------------------------------




the laws of the State of Georgia.
16.0    ENTIRE AGREEMENT; AMENDMENT. This Agreement contains the sole and entire
agreement between the parties hereto with respect to Atlanticus’ employment of
Employee and supersedes all prior discussions, arrangements and agreements
between Atlanticus and any of its related affiliates and Employee relating to
Employee’s employment and any such prior arrangements and agreements shall, from
and after the date hereof, be null and void. Employee is a sophisticated
businessperson and has received such documents and other information as he has
deemed necessary to make his own independent judgment as to the merits of this
Agreement and the remuneration that he will receive as a result hereof; further,
it is hereby agreed by Employee that neither Atlanticus nor its affiliates nor
any of their officers, employees, directors or agents have made any
representation to Employee other than those specifically set forth in this
Agreement. This Agreement shall not be modified or amended except by an
instrument in writing signed by or on behalf of all of the parties hereto.
17.0    PARTIES BENEFITED. This Agreement shall inure to the benefit of, and be
binding upon Employee, Atlanticus, and their respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.


18.0    TAX CONSEQUENCES. Atlanticus shall have no obligation to Employee with
respect to any tax obligation Employee incurs as a result of or attributable to
this Agreement, including all supplemental agreements and employee benefit
plans, if any, in which Employee may hereafter participate, or arising from any
payments made or to be made hereunder or thereunder.


19.0    COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed an original, and all of such counterparts
shall together constitute one and the same agreement.


20.0    NONQUALIFIED DEFERRED COMPENSATION OMNIBUS PROVISION. It is intended
that any payment or benefit which is provided pursuant to or in connection with
this Agreement which is considered to be deferred compensation subject to
Section 409A of the Internal Revenue Code shall be paid and provided in a
manner, and at such time, including without limitation, payment and provision of
benefits only in connection with the occurrence of a permissible payment event
contained in Section 409A (e.g., death, disability, separation from service from
Atlanticus and its affiliates as defined for purposes of Section 409A of the
Internal Revenue Code), and in such form, as complies with the applicable
requirements of Section 409A of the Internal Revenue Code to avoid the
unfavorable tax consequences provided therein for non-compliance. In connection
with effecting such compliance with Section 409A of the Internal Revenue Code,
the following shall apply:
(a)    Neither Employee nor Atlanticus shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Internal Revenue Code.
(b)    If Employee is a specified employee for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, any payment or provision of
benefits in connection with a separation from service (as determined for
purposes of Section 409A of the Internal Revenue Code) shall not be made until
the earlier of (i) Employee’s death or (ii) six (6) months after Employee’s
separation from service (the “409A Deferral Period”) to the extent required by
Section 409A of the Code. In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefits may be provided
during the 409A Deferral Period at Employee’s expense, with Employee having a
right to reimbursement from Atlanticus once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled.
(c)    For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Internal
Revenue Code.
(d)    For purposes of determining time of (but not entitlement to) payment or
provision of deferred compensation under this Agreement under Section 409A of
the Internal Revenue Code in connection with a termination of employment,
termination of employment will be read to mean a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code where it is
reasonably anticipated that no further services would be performed after that
date or that the level of bona fide services Employee would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to no more than twenty percent

6

--------------------------------------------------------------------------------




(20%) of the average level of bona fide services performed over the immediately
preceding thirty-six (36) month period.
(e)    For purposes of this Agreement, a specified employee for purposes of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code shall be determined on the
basis of the applicable 12-month period ending on the specified employee
identification date designated by Atlanticus consistently for purposes of this
Agreement and similar agreements or, if no such designation is made, based on
the default rules and regulations under Section 409A(a)(2)(B)(i) of the Internal
Revenue Code.
(f)    Notwithstanding any other provision of this Agreement, Atlanticus shall
not be liable to Employee for any additional Section 409A taxes, penalties or
interest as the result of any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Section 409A of the Internal Revenue Code otherwise fails to comply with, or
be exempt from, the requirements of Section 409A of the Internal Revenue Code.


21.0    INDEMNIFICATION. Atlanticus shall indemnify Employee, to the maximum
extent permitted under applicable law and as set forth in the applicable
organizational documents governing Atlanticus (including articles of
incorporation and bylaws (as such articles of incorporation and bylaws may be
amended, modified, supplemented or restated from time to time)), against all
liabilities, losses, damages, costs, charges and expenses incurred or sustained
by Employee in connection with any claim, action, suit, or proceeding to which
Employee may be made a party, brought directly or derivatively by any third
party by reason of any act or omission by Employee as a director or officer of
Atlanticus; PROVIDED, HOWEVER, Employee shall be liable for (and shall not be
entitled to indemnification for) any such losses incurred by reason of his gross
negligence, willful misconduct, or breach of the duty of loyalty.

7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ATLANTICUS HOLDINGS CORPORATION




By:    /s/ David G. Hanna                
Name: David G. Hanna
Title: Chief Executive Officer






EMPLOYEE




/s/ Jeffrey A. Howard                
Jeffrey A. Howard



8

--------------------------------------------------------------------------------






EXHIBIT A
    
Salary per annum    $600,000





9